Order, Supreme Court, New York County (Carol Huff, J.), entered January 12, 2000, which denied plaintiff’s motion to set aside the jury verdict in defendant’s favor, unanimously affirmed, without costs.
The motion was properly denied. The trial evidence, fairly considered, permitted the jury to conclude that plaintiff had not fallen in a hole in the City-owned sidewalk, but rather that her injuries were caused when she fell on ice. The issue of whether plaintiff credibly testified at trial that she had fallen in a sidewalk hole, when she had testified at her deposition *43four years earlier that she had fallen on ice, was the jury’s prerogative to resolve as it evidently did (see, Mazariegos v New York City Tr. Auth., 230 AD2d 608). Moreover, the issue of whether the Big Apple map relied upon by plaintiff gave notice of the particular hazard alleged, was properly submitted to the jury, since the map indicated no fewer than 14 defects at the site of plaintiff’s accident (see, Johnson v City of New York, 280 AD2d 271), and the jury could fairly have resolved this dispositive issue in defendant’s favor as well.
We have reviewed plaintiff’s remaining arguments and find them unavailing. Concur — Tom, J. P., Andrias, Rubin, Buckley and Friedman, JJ.